
	
		II
		112th CONGRESS
		1st Session
		S. 528
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Cardin,
			 Mr. Carper, Ms.
			 Klobuchar, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To provide driver safety grants to States with graduated
		  driver licensing laws that meet certain minimum requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Teen and Novice Driver Uniform
			 Protection Act of 2011 or the STANDUP Act.
		2.FindingsCongress finds the following:
			(1)The National
			 Highway Traffic Safety Administration has reported that—
				(A)motor vehicle
			 crashes are the leading cause of death of Americans between 15 and 20 years of
			 age;
				(B)between 1999 and
			 2009, more than 90,000 Americans were killed in motor vehicle crashes involving
			 drivers between 15 and 20 years of age, an average of 155 deaths per
			 week;
				(C)drivers between 16
			 and 20 years of age have a fatality rate that is 4 times higher than the rate
			 for drivers between 25 and 70 years of age; and
				(D)teenage drivers
			 who are 16 years of age have a motor vehicle crash rate that is almost 10 times
			 higher than the crash rate for drivers between 30 and 60 years of age.
				(2)The National
			 Transportation Safety Board found that during the most recent 10-year
			 period—
				(A)teen drivers
			 comprised less than 7 percent of the driving population and accounted for more
			 than 13 percent of drivers involved in all deadly crashes; and
				(B)more than 20
			 percent of all highway fatalities occurred in crashes that involved teen
			 drivers.
				(3)Analysis by the
			 Children’s Hospital of Philadelphia Research Institute shows that—
				(A)teenage drivers
			 comprise approximately 40 percent of the fatalities in motor vehicle crashes in
			 which they are involved; and
				(B)the other 60
			 percent of the fatalities in those crashes are—
					(i)passengers who
			 were riding in the vehicle with the teen driver;
					(ii)drivers and
			 passengers in other vehicles involved in a crash with the teen driver’s
			 vehicle; and
					(iii)pedestrians.
					(4)According to the
			 Insurance Institute for Highway Safety—
				(A)the chance that a
			 vehicle driven by a 16- or 17-year-old will be involved in an accident—
					(i)doubles when
			 there are 2 other teens in the vehicle; and
					(ii)quadruples when
			 there are 4 teens in the vehicle;
					(B)States with
			 strong nighttime driving restrictions experience lower fatal crash rates among
			 drivers ages 15 to 17 years old; and
				(C)a higher age
			 requirement for licensing teen drivers is correlated with a lower number of
			 fatal crashes per capita.
				(5)The National
			 Highway Traffic Safety Administration has found that distraction caused by
			 cellular phones is significant enough to degrade driver performance, and is
			 particularly dangerous for inexperienced drivers between 15 and 20 years of
			 age.
			(6)That National
			 Transportation Safety Board has found that although only 20 percent of driving
			 by teenage drivers occurs at night, more than 50 percent of the motor vehicle
			 crash fatalities involving teenage drivers occur at night.
			(7)According to a
			 2007 report from the Texas Transportation Institute at Texas A&M
			 University—
				(A)teenage drivers
			 in rural areas are less likely to be aware of the risks and dangers associated
			 with driving, placing them at higher risk of involvement in crashes;
				(B)teen drivers are
			 more likely than other drivers—
					(i)to
			 drive with other teenage passengers;
					(ii)to
			 drive late at night;
					(iii)to exceed the
			 speed limit;
					(iv)to
			 use cell phones while driving; and
					(v)to
			 fail to use seat belts while driving.
					(8)The National
			 Highway Traffic Safety Administration reports that although 23 percent of the
			 population of the United States lives in rural areas, 57 percent of all traffic
			 fatalities occur on rural roads, underscoring the elevated crash risk for teen
			 drivers in rural areas.
			(9)The American
			 Academy of Pediatrics has found evidence that the area of the brain responsible
			 for planning, impulse control, and executive decisionmaking does not fully
			 mature until a person is between 20 and 25 years of age, placing teen drivers
			 at greater risk of being involved in an accident.
			(10)The Journal of the
			 American Medical Association reports that after Michigan and North Carolina
			 adopted comprehensive graduated driver licensing systems in 1997, crashes
			 involving 16-year-old drivers decreased by 25 percent in Michigan and by 27
			 percent in North Carolina.
			(11)According to the
			 Office of the Illinois Secretary of State, teen driving deaths dropped by over
			 40 percent in Illinois in the first full year following the 2007 implementation
			 of a stronger graduated driver licensing law.
			(12)The National
			 Transportation Safety Board reports that over 40 States and the District of
			 Columbia have implemented some type of 3-stage graduated driver licensing
			 system. However, most States have not yet enacted all of the lifesaving safety
			 features of graduated driver licensing laws recommended by the National
			 Transportation Safety Board and supported by research to protect the lives of
			 teenage and novice drivers.
			(13)A 2010 national
			 survey by the Insurance Institute of Highway Safety indicates that—
				(A)parents of teens
			 favor graduated driver licensing laws that are as strict or stricter than those
			 that currently exist in any State;
				(B)2/3
			 of parents of teens believe that young drivers should begin learning to drive
			 at 16 years of age or older;
				(C)more than
			 1/2 of parents of teens believe that the minimum licensing
			 age should be 17 years of age or older;
				(D)90 percent of
			 parents of teens support a restriction on unsupervised nighttime
			 driving;
				(E)more than 75
			 percent of parents of teens believe that the restriction on unsupervised
			 nighttime driving should begin at 10 p.m. or earlier;
				(F)89 percent of
			 parents of teens support restrictions on teen passengers; and
				(G)more than 75
			 percent of parents of teens believe that teen drivers should not be permitted
			 to more than 1 teen passenger in their vehicle.
				3.State graduated
			 driver licensing laws
			(a)Minimum
			 requirements
				(1)In
			 generalA State is in compliance with this section if the State
			 has a graduated driver licensing law that requires novice drivers younger than
			 21 years of age to comply with the 2-stage licensing process described in
			 paragraph (2) before receiving an unrestricted driver’s license.
				(2)Licensing
			 processA State is in compliance with the 2-stage licensing
			 process described in this paragraph if the State’s driver’s license laws
			 include—
					(A)a learner’s permit
			 stage that—
						(i)commences at 16
			 years of age or older;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits the
			 driver from using a cellular telephone or any communications device in a
			 nonemergency situation; and
						(iv)remains in effect
			 until—
							(I)the commencement
			 of the intermediate stage; or
							(II)the driver
			 reaches 18 years of age;
							(B)an intermediate
			 stage that—
						(i)commences
			 immediately after the expiration of the learner’s permit stage;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits the
			 driver from using a cellular telephone or any communications device in a
			 nonemergency situation;
						(iv)prohibits driving
			 at night;
						(v)prohibits the
			 driver from operating a motor vehicle with more than 1 non-familial passenger
			 younger than 21 years of age unless a licensed driver who is at least 21 years
			 of age is in the motor vehicle; and
						(vi)remains in
			 effect until the driver reaches 18 years of age; and
						(C)any other
			 requirement that the Secretary of Transportation may require, including—
						(i)in
			 the learner’s permit stage—
							(I)at least 40 hours
			 of behind-the-wheel training with a licensed driver who is at least 21 years of
			 age;
							(II)a driver training
			 course; and
							(III)a requirement
			 that any such driver be accompanied and supervised by a licensed driver who is
			 at least 21 years of age at all times while such driver is operating a motor
			 vehicle; and
							(ii)in
			 the learner’s permit or intermediate stage, a requirement that, in addition to
			 any other penalties imposed by State law, the grant of an unrestricted driver’s
			 license be automatically delayed for any individual who, during the learner’s
			 permit or intermediate stage, is convicted of a driving-related offense, such
			 as—
							(I)driving while
			 intoxicated;
							(II)misrepresentation
			 of his or her true age;
							(III)reckless
			 driving;
							(IV)driving without
			 wearing a seat belt;
							(V)speeding;
			 or
							(VI)any other
			 driving-related offense, as determined by the Secretary.
							(b)Rulemaking
				(1)In
			 generalThe Secretary of Transportation shall promulgate
			 regulations necessary to implement this section in accordance with the notice
			 and comment provisions under section 553 of title 5, United States.
				(2)ExceptionA
			 State that otherwise meets the minimum requirements set forth in subsection (a)
			 shall be deemed by the Secretary to be in compliance with this section
			 regardless of whether a State law, which was enacted by the State before
			 January 1, 2011, establishes a class of license that permits licensees younger
			 than 18 years of age to drive a motor vehicle in connection with work performed
			 on or for the operation of a farm owned by family members who are directly
			 related to the licensees.
				4.Incentive
			 grants
			(a)In
			 generalFor each of the first 3 fiscal years beginning after the
			 date of enactment of this Act, the Secretary of Transportation shall award a
			 grant to any State that submits an application under subsection (b) if that
			 State is in compliance with section 3(a) on or before the first day of that
			 fiscal year.
			(b)Application
				(1)In
			 generalAny State desiring a grant under this section shall
			 submit an application to the Secretary of Transportation at such time, in such
			 manner, and containing such information as the Secretary may require, including
			 a certification by the Governor of the State that the State is in compliance
			 with section 3(a).
				(2)ReviewThe
			 Secretary shall review each State application and determine whether or not the
			 State is in compliance with section 3(a).
				(c)GrantsAmounts
			 appropriated to carry out this section for each fiscal year shall be
			 apportioned to each State that is in compliance with section 3(a) in an amount
			 determined by multiplying—
				(1)the amount
			 appropriated to carry out this section for such fiscal year; by
				(2)the ratio that the
			 amount of funds apportioned to each such State for such fiscal year under
			 section 402 of title 23, United States Code, bears to the total amount of funds
			 apportioned to all such States for such fiscal year under such section.
				(d)Use of
			 fundsAmounts received by a State from a grant awarded under this
			 section may be used for—
				(1)enforcing a
			 2-stage licensing process that complies with section 3(a)(2);
				(2)training for law
			 enforcement personnel and other relevant State agency personnel relating to the
			 enforcement described in paragraph (1);
				(3)publishing relevant
			 educational materials that pertain directly or indirectly to the State
			 graduated driver licensing law; and
				(4)carrying out other
			 administrative activities that the Secretary considers relevant to the State’s
			 2-stage licensing process.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $25,000,000, out of the Highway Trust Fund (other
			 than the Mass Transit Account), to carry out this section during each fiscal
			 year described in subsection (a).
			5.Withholding of
			 funds for noncompliance
			(a)In
			 general
				(1)Fourth fiscal
			 yearOn the first day of the fourth fiscal year beginning after
			 the date of the enactment of this Act, the Secretary shall withhold 3 percent
			 of the amount otherwise required to be apportioned to any State for such fiscal
			 year under each of the paragraphs (1), (3), and (4) of section 104(b) of title
			 23, United States Code, if the State is not in compliance with section 3(a) on
			 the first day of such fiscal year.
				(2)Fifth fiscal
			 yearOn the first day of the fifth fiscal year beginning after
			 the date of the enactment of this Act, the Secretary shall withhold 5 percent
			 of the amount otherwise required to be apportioned to any State for such fiscal
			 year under each of the paragraphs (1), (3), and (4) of section 104(b) of title
			 23, United States Code, if that State is not in compliance with section 3(a) on
			 the first day of such fiscal year.
				(3)Sixth and
			 subsequent fiscal yearsOn the first day of each fiscal year
			 after the fifth fiscal year beginning after the date of the enactment of this
			 Act, the Secretary shall withhold 10 percent of the amount otherwise required
			 to be apportioned to any State for such fiscal year under each of the
			 paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code,
			 if that State is not in compliance with section 3(a) on the first day of such
			 fiscal year.
				(b)Period of
			 availability of withheld funds
				(1)Funds withheld
			 before the end of the sixth fiscal yearAny amount withheld from
			 any State under subsection (a) on or before the last day of the sixth fiscal
			 year beginning after the date of the enactment of this Act, shall remain
			 available for distribution to the State under subsection (c) until the end of
			 the third fiscal year following the fiscal year for which such amount is
			 appropriated.
				(2)Funds withheld
			 after the sixth fiscal yearAny amount withheld under subsection
			 (a)(2) from any State after the end of the sixth fiscal year beginning after
			 the date of the enactment of this Act, may not be distributed to the
			 State.
				(c)Apportionment of
			 withheld funds after compliance
				(1)In
			 generalIf, before the last day of the period for which funds
			 withheld under subsection (a) remain available to a State under subsection (b),
			 the State comes into compliance with section 3(a), the Secretary of
			 Transportation shall, on the first day on which the Secretary determines the
			 State has come into compliance, distribute to the State any amounts withheld
			 under subsection (a) that remains available for apportionment to the
			 State.
				(2)Period of
			 availability of subsequently apportioned fundsAny amount
			 distributed under paragraph (1) shall remain available for expenditure by the
			 State until the end of the third fiscal year following the year for which the
			 funds are so apportioned. Any amount not expended by the State by the end of
			 such period shall revert back to the Treasury of the United States.
				(3)Effect of
			 noncomplianceIf a State is not in compliance with section 3(a)
			 at the end of the period for which any amount withheld under subsection (a)
			 remains available for distribution to the State under subsection (b), such
			 amount shall revert back to the Treasury of the United States.
				
